DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 8/16/2021 with respect to claims 1-3, on Page 11 Paragraph 2 and Page 12 Paragraph 2, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In response to applicant’s argument on Page 2 Paragraph 3, the rejection of dependent claims 4-10 is maintained.
In response to Page 12 Paragraph 4, Claim 11 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Itagaki (US20180015917A1) in view of Nawata (US20170232951A1).
Regarding claim 1, Itagaki teaches an electric vehicle drive device, comprising: a first motor (see Paragraph 0037 for a first motor MG1); 
a second motor (see Paragraph 0037 for a second motor MG2);  
a transmission mechanism coupled to the first motor and the second motor (see Paragraph 0041 for the first motor MG1 is coupled to the first sun gear S1, and a first rotor shaft 4 of the first motor MG1 and the first sun gear S1 rotate as a unit (all of which correspond to a transmission mechanism). The engine 1 is coupled to the first carrier C1, and the crankshaft of the engine 1, input shaft 3, and the first carrier C1 rotate as a unit. An output gear 5 that transmits torque from the first planetary gear mechanism 10 toward the drive wheels 2 is integrated with the first ring gear R1); 
and a control unit configured to control operation of the first motor and the second motor based on a drive signal (see Paragraph 0064 for an MG controller (MG-ECU) that controls each of the motors MG1, MG2, and outputs command signals to the engine 1 and the motors MG1, MG2, respectively), wherein the transmission mechanism comprises: a sun gear shaft coupled to the first see Paragraph 0041 for the first motor MG1 is coupled to the first sun gear S1, and a first rotor shaft 4 of the first motor MG1 and the first sun gear S1 rotate as a unit (corresponds to the transmission mechanism)); 
a first planetary gear mechanism including a first sun gear configured to rotate together with the sun gear shaft (see Paragraph 0015 for the first planetary gear mechanism that may include a first sun gear coupled to the electric motor, a first carrier coupled to the engine, and a first ring gear coupled to an output member that transmits power toward the drive wheels), a first pinion gear engaged with the first sun gear, a first ring gear engaged with the first pinion gear and coupled to the second motor, and a first carrier that is provided to be rotatable about the sun gear shaft and supports the first pinion gear (see Paragraph 0040 for the first planetary gear mechanism 10 that is in the form of a single pinion type planetary gear mechanism, and includes three rotating elements, i.e., a first sun gear S1, a first ring gear R1 disposed concentrically with the first sun gear S1, and a first carrier C1 that holds pinions that mesh with the first sun gear S1 and the first ring gear R1 such that the pinions can rotate about themselves and rotate about the axis of the planetary gear mechanism); 
and a second planetary gear mechanism including a second sun gear configured to rotate together with the sun gear shaft, a second pinion gear engaged with the second sun gear, a third pinion gear engaged with the second pinion gear, a second ring gear engaged with the third pinion gear and coupled to an output shaft (see Paragraph 0045 for the engine 1 is coupled to the second carrier C2, and the input shaft 3, first carrier C1, and the second carrier C2 rotate as a unit. The SOWC 30 as an engagement mechanism is coupled to the second ring gear R2, and a notch plate 32 of the SOWC 30 and the second ring gear R2 rotate as a unit. The second ring gear R2 is a reaction-force element that is selectively non-rotatably fixed by the SOWC 30), and a second carrier that supports the second pinion gear and the third pinion gear and is coupled to the first ring gear to rotate about the sun gear shaft (see Paragraph 0015 for the second planetary gear mechanism may include a second sun gear that rotates integrally with the first sun gear, a second carrier that rotates integrally with the first carrier, and a second ring gear); 
the drive signal includes gear change information indicating a first state in which torque of the second motor is controlled or a second state in which rotation speed of the second motor is controlled (see Paragraph 0043 for torque generated from the second motor MG2 is added to the torque transmitted from the engine 1 to the drive wheels 2 (corresponds to a first state in which torque of the second motor is controlled); see also Paragraph 0046 for the SOWC 30 is a HIGH-gear lock mechanism that includes a pocket plate 31 fixed to a case, and is operable to fix the second ring gear R2. The SOWC 30 switches between an engaged state (corresponds to gear change information) in which it restricts the rotational direction of the second ring gear R2 to only one direction, and a non-engaged state in which the second ring gear R2 can rotate in both directions) and throttle information indicating an acceleration of rotation speed of a wheel (see Paragraph 0064 for the electronic control unit 101 (corresponds to what sends the drive signal) performs various computations, using signals received from various sensors installed on the vehicle Ve and data stored in a storage device, and outputs command signals based on the results of the computations. As shown in FIG. 4, the electronic control unit 101 receives signals from the stroke sensor 71, rotational speed sensor 72, and a vehicle speed sensor 73. The rotational speed sensor 72 detects the rotational speed (which will be called “SOWC rotational speed”) NSO of the SOWC 30. Namely, the rotational speed sensor 72 detects the rotational speed of the notch plate 32 (rotational speed of the second ring gear R2). The vehicle speed sensor 73 detects the vehicle speed). 
Itagaki fails to explicitly teach based on determining that the drive signal includes the gear change information indicating the first state, the control unit determines a first command value based on the throttle information the first command value being a torque command value of the first motor for the positive rotation direction, and controls the first motor in accordance with the first command controls the second motor in accordance with the second command value.
However, Nawata teaches based on determining that the drive signal includes the gear change information indicating the first state, the control unit determines a first command value based on the throttle information the first command value being a torque command value of the first motor for the positive rotation direction, and controls the first motor in accordance with the first command value, and determines a second command value based on the throttle information (see Paragraph 0061 for as shown in FIG. 2, in the case where the vehicle 1 travels at a constant vehicle speed (where the rotational speed of the second MG 30 is constant), for example, torque Tm1 of the first MG 20 is applied in a negative direction to the sun gear S (all of which correspond to a gear change information indicating the first state as it relates to a controlled torque and rotation speed of the motor), so as to restrict the engine speed Ne and keep it at a target rotational speed Net. In the first MG 20, electric power is generated, since it produces torque in the negative direction while rotating in the positive direction), the second command value being a torque command value of the second motor for a rotation direction reverse to the positive rotation direction, and controls the second motor in accordance with the second command value (see also Paragraph 0062 for the engine speed Ne that is kept at the target rotational speed Net (corresponds to a first state regarding throttle information), while the output of the engine 10 is kept constant, at the predetermined value, so that engine torque Te is applied in the positive direction to the carrier C. Therefore, with the negative torque Tm1 of the first MG 20 applied to the sun gear S, and the positive engine torque Te applied to the carrier C, directly reached torque Tec of the engine 10 is applied to the ring gear R. The directly reached torque Tec applied to the ring gear R and the torque Tm2 of the second MG 30 are transmitted to the drive wheels 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive control system, as taught by Itagaki, using the positive and negative torque control functionality, as taught by Nawata, for the purpose of providing the hybrid vehicle in which the engine is able to operate, and the engine can be stopped with higher reliability when the engine is required to be stopped, even in the case where two or more control units used for engine control cannot communicate with each other (see Paragraph 0018 of Nawata).
Regarding claim 2, Itagaki teaches an electric vehicle drive device, comprising: a first motor; a second motor; a transmission mechanism coupled to the first motor and the second motor; and a control unit configured to control operation of the first motor and the second motor based on a drive signal, wherein the transmission mechanism comprises: a sun gear shaft coupled to the first motor; a first planetary gear mechanism including a first sun gear configured to rotate together with the sun gear shaft, a first pinion gear engaged with the first sun gear, a first ring gear engaged with the first pinion gear and coupled to the second motor, and a first carrier provided to be rotatable about the sun gear shaft and supports the first pinion gear; a second planetary gear mechanism including a second sun gear configured to rotate together with the sun gear shaft, a second pinion gear engaged with the second sun gear, a third pinion gear engaged with the second pinion gear, a second ring gear engaged with the third pinion gear and coupled to an output shaft, and a second carrier that supports the second pinion gear and the third pinion gear and is coupled to the first ring gear to rotate about the sun gear shaft (see rejection for claim 1);  
and a detection unit configured to detect rotation speed of the first motor (see Paragraph 0106 for after output of the MG1 torque in the negative direction is stopped in step S4, it is determined in step S5 whether the SOWC rotational speed NSO (the rotational speed of the first motor MG1) is kept at 0 rpm. Also, after execution of step S11, it is determined in step S12 whether the SOWC rotational speed NSO (the rotational speed of the first motor MG1) is kept at 0 rpm; see also Paragraph 0064 for the rotational speed sensor 72 that detects the rotational speed (which will be called “SOWC rotational speed”) NSO of the SOWC 30), 
the drive signal includes gear change information indicating a first state in which torque of the second motor is controlled or a second state in which rotation speed of the second motor is controlled and throttle information indicating an acceleration of rotation speed of a wheel, and based on determining that the drive signal includes the gear change information indicating the second state, the control unit determines a torque command value of the first motor for the positive rotation direction based on the throttle information and controls the first motor in accordance with the torque command value, and determines a rotation speed command value corresponding to the rotation speed of the first motor detected by the detection unit and controls the second motor in accordance with the rotation speed command value (see rejection for claim 1).  
Regarding claim 3, Itagaki teaches an electric vehicle drive device, comprising: a first motor; a second motor; a transmission mechanism coupled to the first motor and the second motor; and a control unit configured to control operation of the first motor and the second motor based on a drive signal, wherein the transmission mechanism comprises: a sun gear shaft coupled to the first motor; a first planetary gear mechanism including a first sun gear configured to rotate together with the sun gear shaft, a first pinion gear engaged with the first sun gear, a first ring gear engaged with the first pinion gear and coupled to the second motor, and a first carrier that is provided to be rotatable about the sun gear shaft and supports the first pinion gear; a second planetary gear mechanism including a second sun gear configured to rotate together with the sun gear shaft, a second pinion gear engaged with the second sun gear, a third pinion gear engaged with the second pinion gear, a second ring gear engaged with the third pinion gear and coupled to an output shaft, and a second carrier that supports the second see rejection for claim 1); 
and a one-way clutch configured to restrict a rotation direction of the first carrier to a predetermined positive rotation direction (see Paragraph 0003 for the selectable one-way clutch (SOWC) that is known as one type of one-way clutch. The SOWC can be selectively switched between an engaged state in which a selector plate as a switching member is placed in an open state, so that the rotational direction of a rotating member is restricted to one direction; see Figures 2A and 2B where the engine consisting of first carrier C1 and second carrier C2 are locked in positive rotation), 
the drive signal includes gear change information indicating a first state in which torque of the second motor is controlled or a second state in which rotation speed of the second motor is controlled, and the control unit controls the torque or the rotation speed of the second motor based on determining that the drive signal includes the gear change information indicating the first state or the second state (see rejection for claim 1).  
Regarding claim 4, Itagaki teaches the electric vehicle drive device according to claim 3, wherein the drive signal includes throttle information indicating an acceleration of rotation speed of a wheel (see Paragraph 0064 for the electronic control unit 101 (corresponds to what sends the drive signal) performs various computations, using signals received from various sensors installed on the vehicle Ve and data stored in a storage device, and outputs command signals based on the results of the computations. As shown in FIG. 4, the electronic control unit 101 receives signals from the stroke sensor 71, rotational speed sensor 72, and a vehicle speed sensor 73. The rotational speed sensor 72 detects the rotational speed (which will be called “SOWC rotational speed”) NSO of the SOWC 30. Namely, the rotational speed sensor 72 detects the rotational speed of the notch plate 32 (rotational speed of the second ring gear R2). The vehicle speed sensor 73 detects the vehicle speed), 
controls the first motor in accordance with the first command value, and determines a second command value based on the throttle information, the second command value being a torque command value of the second motor for the reverse rotation direction, and controls the second motor in accordance with the second command value (see also Paragraph 0046 the SOWC 30 switches between an engaged state (corresponds to gear change) in which it restricts the rotational direction of the second ring gear R2 to only one direction, and a non-engaged state in which the second ring gear R2 can rotate in both directions; see also Paragraph 0047 for the composite planetary gear mechanism includes a first rotating element (first carrier C1, second carrier C2) as an input element coupled to the engine 1, a second rotating element (first ring gear R1) as an output element that transmits power toward the drive wheels 2 (corresponds to throttle information), a third rotating element (second ring gear R2) as a reaction-force element that is selectively non-rotatably fixed by the SOWC 30, and a fourth rotating element (first sun gear S1, second sun gear S2) coupled to the first motor MG1; see Paragraph 0084 for the MG1 torque command value used in step S11 is determined in advance to a value that provides MG1 torque (positive torque) that is larger than friction torque (negative torque) generated in the engine 1 when the engine 1 that is being stopped is rotated).  
Regarding claim 5, Itagaki teaches the electric vehicle drive device according to claim 3, comprising a detection unit configured to detect rotation speed of the first motor (see Paragraph 0106 for after output of the MG1 torque in the negative direction is stopped in step S4, it is determined in step S5 whether the SOWC rotational speed NSO (the rotational speed of the first motor MG1) is kept at 0 rpm. Also, after execution of step S11, it is determined in step S12 whether the SOWC rotational speed NSO (the rotational speed of the first motor MG1) is kept at 0 rpm; see also Paragraph 0064 for the rotational speed sensor 72 that detects the rotational speed (which will be called “SOWC rotational speed”) NSO of the SOWC 30), 
herein the drive signal includes throttle information indicating an acceleration of rotation speed of a wheel, and when the gear change information indicates the second state, the control unit determines a torque command value of the first motor for the positive rotation direction based on the throttle information and controls the first motor in accordance with the torque command value (see Paragraph 0084 for a command value of MG1 torque that can rotate the engine 1 is generated from the electronic control unit 101 to the first motor MG1. After step S11 is executed, the determining unit 111 determines whether the SOWC rotational speed NSO is kept at 0 rpm (step S12); Then, the specifying unit 111a determines whether the engine 1 is slowly rotated (for example, rotated at a rotational speed that is lower than the idling speed) in the second state. Namely, the MG1 torque command value used in step S11 is determined in advance to a value that provides MG1 torque (positive torque) that is larger than friction torque (negative torque) generated in the engine 1 when the engine 1 that is being stopped is rotated. For example, when the SOWC 30 is in the non-engaged state, the positive MG1 torque generated from the first motor MG1 according to step S11 is transmitted (given) as positive torque to the crankshaft of the engine 1, via the first and second planetary gear mechanisms 10, 20. On the other hand, when the SOWC 30 is in the engaged state, the positive MG1 torque is not transmitted as positive torque to the crankshaft. Then, if an affirmative decision (YES) is obtained in step S12 (step S12: YES), step S6 is executed. If a negative decision (NO) is obtained in step S12 (step S12: NO), step S8 is executed. In the above step S11, the electronic control unit 101 does not output a command for engagement (plate-OPEN command) to the drive circuit 102), 
and determines a rotation speed command value corresponding to the rotation speed of the first motor detected by the detection unit and controls the second motor in accordance with the rotation speed command value (see Paragraph 0079 for the engagement-permitting vehicle speed is a vehicle speed at which the SOWC rotational speed NSO becomes equal to zero (0 rpm) (Corresponds to an example of a rotation speed command value), and the engine speed is idling speed (the engine speed at which the engine 1 can operate by itself); see Paragraph 0080 for If an affirmative decision (YES) is obtained in step S3 (step S3: YES), the SOWC controller 112 performs normal engagement control on the SOWC 30 (step S4). The normal engagement control is control for stopping output of the MG1 torque by the electronic control unit 101. When step S4 is executed, the vehicle Ve is traveling in the first limp-home traveling mode; therefore, if output of the MG1 torque in the negative direction is stopped, the rotational speed of the first motor MG1 changes toward zero in the negative rotational speed range. As a result, the SOWC rotational speed NSO changes toward zero in the negative rotational speed range. Namely, by executing step S4, the electronic control unit 101 controls the first motor MG1, and intentionally changes the rotational speeds into those of a state (the engaged state of the SOWC 30) (corresponds to an example of operating the motor in accordance with the rotation speed command value) indicated by the broken line in FIG. 5A as described above).  
Regarding claim 6, Itagaki teaches the electric vehicle drive device according to claim 5, wherein when the second state shifts to the first state, the one-way clutch shifts from a state in which the rotation of the first carrier is not restricted to a state in which the rotation is restricted (see Paragraph 0046 for the SOWC 30 is a HIGH-gear lock mechanism that includes a pocket plate 31 fixed to a case, and is operable to fix the second ring gear R2. The SOWC 30 switches between an engaged state (corresponds to a first state in which rotation is restricted) in which it restricts the rotational direction of the second ring gear R2 to only one direction, and a non-engaged state (corresponds to a second state in which rotation is not restricted) in which the second ring gear R2 can rotate in both directions), 
and until the one-way clutch shifts from the state in which the rotation of the first carrier is not restricted to the state in which the rotation is restricted, the control unit controls the first motor with a see Paragraph 0084 for the MG1 torque command value used in step S11 is determined in advance to a value that provides MG1 torque (positive torque) that is larger than friction torque (negative torque) generated in the engine 1 when the engine 1 that is being stopped is rotated. For example, when the SOWC 30 is in the non-engaged state, the positive MG1 torque generated from the first motor MG1 according to step S11 is transmitted (given) as positive torque to the crankshaft of the engine 1, via the first and second planetary gear mechanisms 10, 20. On the other hand, when the SOWC 30 is in the engaged state, the positive MG1 torque is not transmitted as positive torque to the crankshaft), 
and controls the second motor with a second shift value in which a torque command value for the reverse rotation direction is smaller than a second command value that is a torque command value of the second motor for the reverse rotation direction (see Paragraph 0072 for the first motor MG1 rotates in the negative direction so as to keep the second ring gear R2 as the reaction-force element in the negative rotational speed range, and also produces MG1 torque in the negative direction. It is thus possible to reduce or prevent engagement shock at the SOWC 30, which would otherwise occur if the second ring gear R2 attempts to rotate in the positive direction at a rotational speed higher than zero (where the SOWC rotational speed NSO is equal to 0 rpm), as indicated by the broken line in FIG. 5A. Thus, the durability of the SOWC 30 can be improved. Also, in the engine traveling mode, the drive wheels 2 are driven by the engine 1, and no drive torque is required to be generated from the second motor MG2; see also Paragraph 0049 for the negative rotation means rotation in the reverse direction relative to the positive rotation).  
Regarding claim 7, Itagaki teaches the electric vehicle drive device according to claim 6, wherein, after the one-way clutch shifts to the state in which the rotation of the first carrier is restricted, the see Paragraph 0084 for example, when the SOWC 30 is in the non-engaged state, the positive MG1 torque generated from the first motor MG1 according to step S11 is transmitted (given) as positive torque to the crankshaft of the engine 1, via the first and second planetary gear mechanisms 10, 20), and gradually increases the torque command value of the second motor for the reverse rotation direction from the second shift value to the second command value (see Paragraph 0049 for when the SOWC 30 is engaged, positive rotation of the second ring gear R2 is inhibited, and negative rotation of the second ring gear R2 is permitted; see also Paragraph 0084 for the specifying unit 111 a determines whether the engine 1 is slowly (corresponds to gradually increasing) rotated (for example, rotated at a rotational speed that is lower than the idling speed) in the second state. Namely, the MG1 torque command value used in step S11 is determined in advance to a value that provides MG1 torque (positive torque) that is larger than friction torque (negative torque) generated in the engine 1 when the engine 1 that is being stopped is rotated).  
Regarding claim 8, Itagaki teaches the electric vehicle drive device according to any one of claims 5, wherein, when the drive signal includes the gear change information indicating the first state and when a torque command value for a reverse rotation direction of the second motor determined based on the throttle information is smaller than a predetermined lower limit value, the control unit sets the second command value to the lower limit value (see Paragraph 0072 for EV traveling mode is executed when the vehicle speed (or the engine speed) is lower than the threshold value (corresponds to lower limit value). The threshold value is a predetermined value; the first motor MG1 rotates in the negative direction (corresponds to reverse rotation direction) so as to keep the second ring gear R2 as the reaction-force element in the negative rotational speed range, and also produces MG1 torque in the negative direction. It is thus possible to reduce or prevent engagement shock at the SOWC 30, which would otherwise occur if the second ring gear R2 attempts to rotate in the positive direction at a rotational speed higher than zero (where the SOWC rotational speed NSO is equal to 0 rpm), as indicated by the broken line in FIG. 5A. Thus, the durability of the SOWC 30 can be improved. Also, in the engine traveling mode, the drive wheels 2 are driven by the engine 1, and no drive torque is required to be generated from the second motor MG2).  
Regarding claim 9, Itagaki teaches the electric vehicle drive device according to claim 8, wherein, when the drive signal includes the gear change information indicating the first state and when the torque command value for the reverse rotation direction of the second motor determined based on the throttle information is equal to or larger than the lower limit value, the control unit sets an absolute value of the first command value and an absolute value of the second command value to the same value (see Paragraph 0072 for it is determined whether the vehicle speed detected by the vehicle speed sensor 73 is equal to or higher than a vehicle speed (threshold value) at which the engine 1 can be started, and the vehicle is switched between the engine traveling mode and the EV traveling mode, based on the result of the determination).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Itagaki (US20180015917A1) and Nawata (US20170232951A1) in view of Hashimoto (US20120239237A1).
Regarding claim 10, Itagaki teaches the electric vehicle drive device according to any one of claims 1, comprising: a detection unit configured to detect rotation speed of the first motor (see Paragraph 0106 for after output of the MG1 torque in the negative direction is stopped in step S4, it is determined in step S5 whether the SOWC rotational speed NSO (the rotational speed of the first motor MG1) is kept at 0 rpm. Also, after execution of step S11, it is determined in step S12 whether the SOWC rotational speed NSO (the rotational speed of the first motor MG1) is kept at 0 rpm; see also Paragraph 0064 for the rotational speed sensor 72 that detects the rotational speed (which will be called “SOWC rotational speed”) NSO of the SOWC 30); but fails to explicitly teacha filtering unit configured to converge an increase/decrease amount of the rotation speed of the first motor detected by the detection unit.
However, Hashimoto teaches and a filtering unit configured to converge an increase/decrease amount of the rotation speed of the first motor detected by the detection unit (see Paragraph 0161 for shortage torque ΔT 1 of motor generator MG 1 relative to vibration reduction torque Tv when the engine is started is relatively larger. Therefore, even if the time constant of the low-pass filter (corresponds to a filtering unit) that is set when the PWM control (particularly sine-wave PWM control) is selected can be used to substantially prevent vibrations (torque pulsation) when engine 22 is started, by means of the output torque of motor generator MG 1 in accordance with torque command value Tqcom 1, the effect of vibration reduction could be insufficient when the rectangular-wave voltage control is selected; see also Paragraph 0158 for generally the sine-wave PWM control is used for a low-speed range A 1 for reducing the torque variation, the overmodulation PWM control is used for a middle-speed range A 2 , and the rectangular-wave voltage control is applied for a high-speed range A 3 . In particular, the overmodulation PWM control and the rectangular-wave voltage control are applied to improve the output of motor generators MG 1 , MG 2. Motor ECU 45 selects any of the control modes shown in FIG. 13, depending on the operating state of motor generators MG 1 , MG 2 at this time and in a range of the modulation ratio that can be implemented by motor ECU 45 (corresponds to converging a rotation speed of the first motor)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive control system, as taught by Itagaki, and the positive and negative torque control for each motor, as taught by Nawata, using the filtering functionality, as taught by Hashimoto, for the advantageous effects of the hybrid vehicle in which the internal combustion engine, the first motor generator, and the second motor generator are connected to each other through see Paragraph 0002 of Hashimoto).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, Itagaki (US20180015917A1) teaches the electric vehicle drive device according to claim 10, wherein, in a case where the first motor is rotated in a rotation direction reverse to the positive rotation direction and the second motor is rotated in the positive rotation direction (see Paragraph 0050 for the first motor MG1 is co-rotated without producing torque (which will be called “MG1 torque”), thereby to rotate in the negative direction (corresponds to the reverse direction); see also Paragraph 0052 for the drive wheels 2 are driven using power generated from the engine 1, and the first motor MG1 rotates in the positive direction, and produces torque in the negative direction so as to hold engine reaction force), but fails to explicitly teach when the rotation speed of the first motor is represented by NNR, the rotation speed of the second motor is represented by NMB, a reduction ratio in the first planetary gear mechanism is represented by i1, and a reduction ratio in the second planetary gear mechanism is represented by i2, the control unit determines NMB within a range indicated by Equation (1): 
    PNG
    media_image1.png
    65
    300
    media_image1.png
    Greyscale
.
see Paragraph 0088 for the drive torques TL and TR output from the respective gearing system 30 would also be modified according to the relevant speed reduction ratios; see also Paragraph 0091 for the ratio between the length from each planetary carrier C? or CR to the ring gear R , or RR and the length from each planetary carrier C , or C , to the sun gear S , or S , is equal to the ratio between an inverse of the number of teeth Zr of the ring gear R , or RR , that is , 1 / Zr , and an inverse of the number of teeth Zs of the sun gear S , or Sr , that is , 1 / Zs . Thus , a = 1 / Zr and b = 1 / Zs ), but fails to explicitly teach when the rotation speed of the first motor is represented by NNR, the rotation speed of the second motor is represented by NMB, a reduction ratio in the first planetary gear mechanism is represented by i1, and a reduction ratio in the second planetary gear mechanism is represented by i2, the control unit determines NMB within a range indicated by Equation (1): 
    PNG
    media_image1.png
    65
    300
    media_image1.png
    Greyscale
.
Itagaki, Nawata, Hashimoto, and Hirata fail to teach each of the elements of claim 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seki (US20180057006A1) teaches a vehicle control system that is provided to allow an autonomous vehicle to promptly launch after picking up a passenger. A controller comprises a drive controller for controlling a drive motor, and electric power is supplied to the drive motor from a power source. A main switch is manipulated by the controller to selectively connect and disconnect the drive controller to/from the power source. The controller is configured to propel the vehicle autonomously to 
Tabata (US20100151988A1) teaches a control device is provided for a vehicular drive apparatus, having a differential mechanism and a transmission, for miniaturizing the differential mechanism and/or providing improved fuel economy while preventing a busy shift. 
Ando (US20120072062A1) teaches a hybrid vehicle, control is executed to operate an engine with fuel injection being performed, when an unexecuted percentage of catalyst degradation suppression control is equal to or greater than a threshold value of the unexecuted percentage, when a power storage percentage of a battery is equal to or greater than a threshold value of the power storage percentage and the battery is charging, and also when a vehicle speed is equal to or greater than a threshold value of the vehicle speed and a cumulative air amount is equal to or greater than a threshold value of the cumulative air amount, when a catalyst temperature is less than a first threshold temperature and equal to or greater than a second threshold temperature, when the catalyst temperature is equal to or greater than the first threshold temperature, when there is a braking request while the engine is operating.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665